         Case 3:21-mc-00285-MEM Document 6 Filed 04/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


L A APPAREL, INC., a/k/a                      )
LA APPAREL, INC.,                             )     Civil Action No. 3:21-mc-00285
               Petitioner,                    )     (Hon. Malachy E. Mannion)
       v.                                     )
STRAIGHT A COMPANY, LP,                       )     NOTICE OF APPEARANCE
               Respondent.                    )
-----------------------------------------------)
       To the Clerk of this Court and all parties of record:

       Please enter my appearance in this case as additional counsel to the

Petitioner, L A Apparel, Inc., a/k/a LA Apparel, Inc.

       I certify that I have been specially admitted to practice in this Court for this

case in accordance with the Order entered by this Court on April 19, 2021.

April 26, 2021
                                                 Jed R. Schlacter
                                              Jed R. Schlacter, Esq. (JRS-4874)
                                              NY: 1283936
                                              Schlacter & Associates
                                              Co-counsel to Petitioner, L A Apparel, Inc.
                                              a/k/a LA Apparel, Inc.
                                              450 Seventh Avenue
                                              New York, NY 10123
                                              212 695-2000
                                              Email: jed@schlacterassociates.com
